SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): May 24, 2011 Palomar Medical Technologies, Inc. (Exact Name of Registrant as Specified in Charter) Delaware (State or other jurisdic- tion of incorporation) 1-11177 (Commission File Number) 04-3128178 (IRS Employer Identification Number) 15 Network Drive, Burlington, Massachusetts 01803 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (781) 993-2300 Item5.07. Submission of Matters to a Vote of Security Holders. At the annual meeting of stockholders of Palomar Medical Technologies, Inc. (the “Company”) held on May 18, 2011 (the “2011 Annual Meeting”), the Company’s stockholders voted on the following proposals: 1.The following nominees were elected to the Company’s Board of Directors for terms expiring at the 2012 annual meeting of stockholders. For Withheld Broker Non-Votes Joseph P. Caruso Jeanne Cohane Nicholas P. Economou James G. Martin A. Neil Pappalardo Louis P. Valente 2.A non-binding, advisory proposal on the compensation of the Company’s named executive officers was approved. For: Against: Abstain: Broker Non-Votes: 3.The shareholdersrecommended, in a non-binding, advisory vote, that future advisory votes on the compensation of the Company’s named executive officers be held every year. Every 1 Year: Every 2 Years: Every 3 Years: Abstain: 4.The appointment of Ernst & Young LLP as the independent registered public accounting firm for the Company for the fiscal year ending December, 31 2011 was ratified. For: Against: Abstain: 5.A shareholder proposal relating to majority voting in Director elections was approved by a majority of the votes cast at the 2011 Annual Meeting but not by a majority of the shares outstanding. For: Against: Abstain: Broker Non-Votes: SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized.   PALOMAR MEDICAL TECHNOLOGIES, INC. By: /s/ Joseph P. Caruso ————— Chief Executive Officer and President Date: May 24, 2011
